     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 1 of 12 Page ID #:73




 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                           CENTRAL DISTRICT OF CALIFORNIA
10
      CHRISTOPHER E. BATRES,            )          NO. CV 20-4495-JFW (KS)
11                                      )
12                    Plaintiff,        )          MEMORANDUM AND ORDER
                                        )
13            v.                                   DISMISSING COMPLAINT
                                        )
                                        )          WITH LEAVE TO AMEND
14
                                        )
15    WARDEN, et al,                    )
16                     Defendant.       )
                                        )
17    _________________________________ )
18
19                                      I.    INTRODUCTION
20
21          On May 19, 2020, Plaintiff, a California state prisoner who is proceeding pro se and in
22    forma pauperis, filed a civil rights complaint (“Complaint”). (Dkt. No. 1; see also Dkt. No.
23    6 (granting request for leave to proceed without prepayment of filing fee).) In civil rights
24    actions brought by prisoners, Congress requires district courts to dismiss the complaint if the
25    court determines that the complaint, or any portion thereof: (1) is frivolous or malicious; (2)
26
27
28

                                                    1
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 2 of 12 Page ID #:74




 1       fails to state a claim upon which relief can be granted; or (3) seeks monetary relief from a
 2       defendant who is immune from such relief.1 See 28 U.S.C.A. § 1915A.
 3
 4             In determining whether a complaint should be dismissed at screening, the Court applies
 5       the standard of Federal Rule of Civil Procedure 12(b)(6): “[a] complaint must contain
 6       sufficient factual matter, accepted as true, to state a claim to relief that is plausible on its face.”
 7       Rosati v. Igbinoso, 791 F.3d 1037, 1039 (9th Cir. 2015). Thus, the plaintiff’s factual
 8       allegations must be sufficient for the court to “draw the reasonable inference that the defendant
 9       is liable for the misconduct alleged.” Cook v. Brewer, 637 F.3d 1002, 1004 (9th Cir. 2011)
10       (citation and internal quotation marks omitted); see also Bell Atlantic Corp. v. Twombly, 550
11       U.S. 544, 555 (2007) (“Factual allegations must be enough to raise a right to relief above the
12       speculative level.”).
13
14             When a plaintiff appears pro se in a civil rights case, the court must construe the
15       pleadings liberally and afford the plaintiff the benefit of any doubt. Akhtar v. Mesa, 698 F.3d
16       1202, 1212 (9th Cir. 2012); see also Erickson v. Pardus, 551 U.S. 89, 94 (2007) (“A document
17       filed pro se is to be liberally construed, and a pro se complaint, however inartfully pleaded,
18       must be held to less stringent standards than formal pleadings drafted by lawyers.” (citations
19       and internal quotation marks omitted)). In giving liberal interpretation to a pro se complaint,
20       however, the court may not supply essential elements of a claim that were not initially pled,
21       Byrd v. Maricopa County Sheriff’s Dep’t, 629 F.3d 1135, 1140 (9th Cir. 2011), and the court
22       need not accept as true “allegations that are merely conclusory, unwarranted deductions of
23
24
25
     1
               Even when a plaintiff is neither a prisoner nor proceeding in forma pauperis, Rule 12(b)(6) of the Federal Rules
26   of Civil Procedure permits a trial court to dismiss a claim sua sponte and without notice “where the claimant cannot possibly
     win relief.” Omar v. Sea-Land Serv., Inc., 813 F.2d 986, 991 (9th Cir. 1987); see also Sparling v. Hoffman Constr. Co.,
27   864 F.2d 635, 638 (9th Cir. 1988) (same); Baker v. Director, U.S. Parole Comm’n, 916 F.2d 725, 726 (D.C. Cir. 1990) (per
     curiam) (adopting Ninth Circuit’s position in Omar and noting that in such circumstances a sua sponte dismissal “is
28   practical and fully consistent with plaintiffs’ rights and the efficient use of judicial resources”).


                                                                  2
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 3 of 12 Page ID #:75




 1       fact, or unreasonable inferences,” Sprewell v. Golden State Warriors, 266 F.3d 979, 988 (9th
 2       Cir. 2001).
 3
 4             If the court finds that a pro se complaint fails to state a claim, the court must give the
 5       pro se litigant leave to amend the complaint unless “it is absolutely clear that the deficiencies
 6       of the complaint could not be cured by amendment.” Akhtar, 698 F.3d at 1212 (internal
 7       quotation marks omitted); Lira v. Herrera, 427 F.3d 1164, 1176 (9th Cir. 2005). However, if
 8       amendment of the pleading would be futile, leave to amend may be denied. See Gonzalez v.
 9       Planned Parenthood of Los Angeles, 759 F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of
10       amendment can, by itself, justify the denial of a motion for leave to amend,’ Bonin v. Calderon,
11       59 F.3d 815, 845 (9th Cir. 1995), [a]nd the district court’s discretion in denying amendment is
12       ‘particularly broad’ when it has previously given leave to amend.”).
13
14             For the following reasons, the Court finds that the Complaint fails to state a cognizable
15       claim for relief and must be dismissed.2 However, leave to amend is granted.
16
17                            II.     ALLEGATIONS OF THE COMPLAINT
18
19             Plaintiff sues the following individuals: P. Finander, job title not specified, in his
20       individual and official capacity; Robert Strecker, attending caregiver, in his individual and
21       official capacity; R. Cortazar, a Senior Register Nurse at Ironwood State Prison, in her
22       individual and official capacity; and Anthony Khu, Register Nurse at Ironwood State Prison,
23       in his individual and official capacity. (Complaint at 3-4.)
24
25             The Complaint alleges that, on February 10, 2017, Plaintiff went to the yard clinic
26       because he was feeling weakness on the left side of his body. (Complaint at 5.) An
27
28   2
            Magistrate judges may dismiss a complaint with leave to amend without approval of the district judge. See
     McKeever v. Block, 932 F.2d 795, 798 (9th Cir. 1991).

                                                            3
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 4 of 12 Page ID #:76




 1       unidentified clinic corrections officer listened to Plaintiff’s concerns and summoned a clinic
 2       nurse. (Complaint at 6.)3 The clinic nurse, “Nurse Jane Doe,” assessed Plaintiff and
 3       determined that he was showing early signs of a stroke. (Complaint at 6.) Plaintiff started
 4       feeling worse and was sent to the Trauma Treatment Area (“T.T.A.”), where he saw Defendant
 5       Cortazar. (Complaint at 6, 14.) Defendant Cortazar stated, “This inmate is faking it”
 6       (Complaint at 6) and “failed to proper[ly] assess [Plaintiff’s] concerns” (Complaint at 16).
 7       Plaintiff was then taken to Palo Verde Hospital in Blythe, California (Complaint at 6.) On
 8       February 11, 2017, Plaintiff was taken to R.U.H.S. in Moreno Valley, and, on February 18,
 9       2017, he was taken to the Tri-City Medical Center in Oceanside. (Complaint at 6.) On April
10       5, 2017, Plaintiff was taken back to Palo Verde Hospital, “also Eisenhower Medical Center
11       Rancho Mirage, California, November 19, 2017.” (Complaint at 6-7.) At some point, Plaintiff
12       was transferred to the California Healthcare Facility in Stockton for “higher” treatment and
13       rehabilitation so that he could learn to walk again. (Complaint at 8.)
14
15             The Complaint states that Defendant Cortazar’s conduct caused Plaintiff to suffer undue
16       physical harm. (Complaint at 7 (citing “Prison Policy, section 32.71”).) The Complaint asserts
17       that Defendant Cortazar “has failed to investigate [Plaintiff’s] ongoing condition of high blood
18       pressure.” (Complaint at 10.) The Complaint alleges that Defendant Cortazar’s response to
19       Plaintiff’s condition exhibited deliberate indifference to Plaintiff’s serious medical needs in
20       violation of the Eight Amendment. (See Complaint at 6-11.) The Complaint also alleges a
21       violation of the Americans with Disabilities Act (“ADA”). (Complaint at 11 (“‘Americans
22       with Disabilities Act’ has been violated.”).)
23
24             With respect to the Warden, the Complaint asserts that the warden of an institution is
25       responsible for the custody, treatment, training, and discipline of all inmates under his charge.
26       (Complaint at 13.)
27
28   3
            The Court cites to the Complaint and its attachments as though they formed a single consecutively paginated
     document.

                                                             4
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 5 of 12 Page ID #:77




 1             Plaintiff seeks a jury trial and compensatory and punitive damages “due to medical
 2       malpractice, on all defendants stated in this conspiracy,” which resulted in Plaintiff’s inability
 3       to walk. (Complaint at 11, 14, 16.) Plaintiff also seeks the appointment of counsel because of
 4       his lack of knowledge of the law, the process, and the procedure.4 (Complaint at 14, 16.)
 5
 6             Plaintiff attached to the Complaint the administrative grievances he filed about his
 7       medical care and about the inadequacy of the accommodations made for him following his
 8       stroke, the responses he received, and a response from the California Government Claims
 9       Program to the claim Plaintiff presented on May 13, 2019. (Complaint, Ex. 1.)
10
11                                                  III.     DISCUSSION
12
13       A. The Complaint Fails to State an Eighth Amendment Claim Against Defendant
14          Cortazar.
15
16             To assert an Eighth Amendment claim based on prison medical treatment, or lack
17       thereof, a plaintiff must allege that the defendant was deliberately indifferent to a serious
18       medical need – that is, that the defendant was both “(a) subjectively aware of the serious
19       medical need and (b) failed to adequately respond.” Rosati, 791 F.3d at 1039. A serious
20       medical need exists only if a failure to treat the prisoner’s condition could result in further
21       significant injury or the unnecessary and wanton infliction of pain. Jett v. Penner, 439 F.3d
22       1091, 1096 (9th Cir. 2006). A defendant acts with deliberate indifference by treating, or
23       declining to treat, the plaintiff in a manner that is “medically unacceptable under the
24       circumstances,” and “in conscious disregard of an excessive risk to [the inmate]’s health.”
25       Rosati, 791 F.3d at 1039 (quoting Jackson v. McIntosh, 90 F.3d 330, 332 (9th Cir. 1996)). An
26       “inadvertent or negligent failure to provide adequate medical care alone does not state a claim
27
28   4
             The Court addresses Plaintiff’s request for the appointment of counsel in a separate order to be filed
     concurrently.

                                                                 5
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 6 of 12 Page ID #:78




 1    under § 1983.” Jett, 439 F.3d at 1096 (internal brackets and quotation marks omitted).
 2    Accordingly, a prisoner does not state an Eighth Amendment claim solely by alleging that a
 3    prison medical provider acted negligently or committed medical malpractice. Toguchi v.
 4    Chung, 391 F.3d 1051, 1060 (9th Cir. 2002).
 5
 6          Plaintiff has not alleged sufficient facts to support a plausible inference that any of the
 7    defendants knew that Plaintiff was suffering a stroke or faced some other excessive risk to his
 8    health and acted in conscious disregard of that excessive risk. Instead, the Complaint states
 9    that he was sent to the Trauma Treatment Area (“T.T.A.”), where he saw Defendant Cortazar.
10    (Complaint at 6, 14.) Defendant Cortazar stated, “This inmate is faking it” (Complaint at 6)
11    and “failed to proper[ly] assess [Plaintiff’s] concerns” (Complaint at 16). However, Plaintiff
12    does not specify what symptoms he exhibited that either he, or someone else, reported to
13    Defendant Cortazar nor what symptoms he experienced that were visible to the naked eye
14    and/or that Defendant Cortazar reported observing. (See generally Complaint at 6-14); see
15    also Rosati, 791 F.3d at 1039 (plaintiff must plausibly allege that the defendant was
16    subjectively aware of the serious medical need). Accordingly, the Complaint fails to plausibly
17    allege that Defendant Cortazar was subjectively aware of an excessive risk to his health.
18    Further, beyond accusing Plaintiff of “faking it,” it is unclear what action, or actions,
19    Defendant Cortazar took that reflected her “conscious disregard” of the excessive risk to
20    Plaintiff’s health. According to the Complaint, Plaintiff was transferred from the Trauma
21    Treatment Area to a hospital, which suggests that, although Defendant Cortazar may have
22    unfairly maligned Plaintiff, she responded to his condition appropriately by transferring him
23    to a hospital for additional treatment.
24
25          Accordingly, Plaintiff’s claim against Defendant Cortazar must be DISMISSED for
26    failure to state a claim. However, leave to amend is GRANTED. If Plaintiff wishes to file a
27    First Amended Complaint, he shall either omit his claim against Defendant Cortazar or explain
28    with precision what facts support the inferences that: (1) Defendant Cortazar knew that

                                                     6
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 7 of 12 Page ID #:79




 1    Plaintiff was facing an excessive risk of harm; and (2) took actions that exhibited a conscious
 2    disregard of that risk.
 3
 4    B. The Complaint Fails to Allege Any Other Defendant’s Participation in the Alleged
 5       Wrongdoing.
 6
 7          Plaintiff sues several other individuals in addition to Defendant Cortazar: P. Finander,
 8    job title not specified, in his individual and official capacity; Robert Strecker, attending
 9    caregiver, in his individual and official capacity; and Anthony Khu, Register Nurse at
10    Ironwood State Prison, in his individual and official capacity. (Complaint at 3-4.) However,
11    the Complaint is devoid of allegations about how these other Defendants participated in the
12    wrongdoing alleged or otherwise caused Plaintiff to experience a violation of his rights under
13    the Constitution or federal law. “Liability . . . must be based on the personal involvement of
14    the defendant.” Barren v. Harrington, 152 F.3d 1193, 1194 (9th Cir. 1998); see also Jones v.
15    Williams, 297 F.3d 930, 934 (9th Cir. 2002) (“[T]here must be a showing of personal
16    participation in the alleged rights deprivation.”). To demonstrate a civil rights violation
17    against a government official, a plaintiff must show either direct, personal participation of the
18    official in the harm or some sufficient causal connection between the official’s conduct and
19    the alleged constitutional violation. See Starr v. Baca, 652 F.3d 1202, 1205-06 (9th Cir. 2011).
20    Further, government officials may not be held liable for the unconstitutional conduct of their
21    subordinates under a theory of respondeat superior. See Ashcroft v. Iqbal, 556 U.S. 662, 676
22    (2009). Rather, to be held liable, a supervising officer has to personally take some action
23    against the plaintiff or “set in motion a series of acts by others . . . which he knew or reasonably
24    should have known, would cause others to inflict the constitutional injury” on the plaintiff.
25    Larez v. City of Los Angeles, 946 F.2d 630, 646 (9th Cir. 1991) (internal quotations omitted).
26
27          There are no factual allegations against Defendants Finander, Strecker, or Khu. Further,
28    the sole allegation against the Warden is that he is responsible for the care of the inmates in

                                                      7
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 8 of 12 Page ID #:80




 1    his custody. As stated above, a prison warden may not be held liable for the unconstitutional
 2    conduct of his subordinates under a theory of respondeat superior. See Iqbal, 556 U.S. at 676.
 3    Rather, to be held liable, a warden has to personally take some action against the plaintiff or
 4    “set in motion a series of acts by others . . . which he knew or reasonably should have known,
 5    would cause others to inflict the constitutional injury” on the plaintiff. Larez, 946 F.2d at 646.
 6
 7          Accordingly, Plaintiff’s claims against Defendants Finander, Strecker, and Khu are
 8    DISMISSED for failure to state a claim. However, leave to amend is GRANTED. If Plaintiff
 9    wishes to file a First Amended Complaint, he shall either omit his claims against Defendants
10    Finander, Strecker, and/or Khu or explain with precision what facts support the inference that
11    each of these Defendants directly participated in the harm to Plaintiff or that there is some
12    other causal connection between each of these Defendants’ conduct and the legal injuries
13    alleged.
14
15    C. The Complaint Fails to State a Claim Under the Americans with Disabilities Act.
16
17           The Complaint refers vaguely to a violation of the Americans with Disabilities
18    (“ADA”). (Complaint at 11 (“‘Americans with Disabilities Act’ has been violated.”).) Title
19    II of the Americans with Disabilities Act, 42 U.S.C. §§ 12131 et seq., “prohibit[s]
20    discrimination on the basis of disability” by “public entities,” and the United States Supreme
21    Court has held that “[s]tate prisons fall squarely within the statutory definition of ‘public
22    entity.’” Pennsylvania v. Dep’t of Corr. v. Yeskey, 524 U.S. 206, 208, 210 (1998). To assert
23    a violation of Title II of the ADA, Plaintiff must plausibly allege that: (1) he is a qualified
24    individual with a disability; (2) he was excluded from participation in or otherwise
25    discriminated against with regard to a public entity’s services; and (3) such exclusion or
26    discrimination was by reason of his disability. Lovell v. Chandler, 303 F.3d 1039, 1052 (9th
27    Cir. 2002) (citing Weinrich v. Los Angeles County Metro. Transp. Auth., 114 F.3d 976, 978
28    (9th Cir. 1997)); see also 42 U.S.C. § 12132. However, Plaintiff has not clearly alleged what

                                                     8
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 9 of 12 Page ID #:81




 1    his disability was at the time of the alleged discrimination or exclusion nor has he identified
 2    any program or service that he was excluded from, or discriminated against, because of that
 3    disability. Accordingly, Plaintiff’s ADA claim must be DISMISSED.
 4
 5           However, leave to amend is GRANTED. If Plaintiff elects to file a First Amended
 6    Complaint, he shall either omit his ADA claim(s) or clearly identify which Defendants he
 7    believes violated the ADA as well as the disability he has and clearly explain how Defendants
 8    excluded him from participating in or otherwise discriminated against him in the provision of
 9    prison services because of that disability.
10
11    D. The Eleventh Amendment Bars Claims For Damages Against Defendants in Their
12       Official Capacity.
13
14       Plaintiff sues Defendants in their individual and official capacity solely for damages. As
15    stated above, Plaintiff fails to state a claim against Defendants in their individual capacity.
16    Plaintiff’s official capacity claims are also defective.
17
18       An “official capacity suit is, in all respects other than name, to be treated as a suit against
19    the entity” and not against the official personally. Kentucky v. Graham, 473 U.S. 159, 166
20    (1985). Thus, Plaintiff’s claims against Defendants—all of whom are purportedly California
21    Department of Corrections and Rehabilitation employees—in their official capacity are
22    properly treated as claims against the State of California itself. See Leer v. Murphy, 844 F.2d
23    628, 631-32 (9th Cir. 1988) (finding claims against prison correctional officer, warden, and
24    other officials in official capacity to be claims against State).        However, the Eleventh
25    Amendment to the U.S. Constitution bars suits against states, state agencies, and state officials
26    in their official capacity. Will v. Mich. Dep’t of State Police, 491 U.S. 58, 71 (1989) (“We
27    hold that neither a State nor its officials acting in their official capacities are ‘persons’ under
28    § 1983.”); Brown v. Cal. Dep’t of Corr., 554 F.3d 747, 752 (9th Cir. 2009) (California

                                                      9
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 10 of 12 Page ID #:82




 1    Department of Corrections and Rehabilitation is a state agency entitled to Eleventh
 2    Amendment immunity); Leer, 844 F.2d at 631-32. Accordingly, Plaintiff’s claims for money
 3    damages against Defendants in their official capacity are barred by the Eleventh Amendment
 4    and must be DISMISSED. See Dittman v. California, 191 F.3d 1020, 1025-26 (9th Cir. 1999)
 5    (“The State of California has not waived its Eleventh Amendment immunity with respect to
 6    claim brought under § 1983 in federal court . . .”); Pena v. Gardner, 976 F.2d 469, 472 (9th
 7    Cir. 1992) (per curiam) (as amended) (damages claim against state prison officials sued in
 8    official capacity barred by Eleventh Amendment).
 9
10       However, leave to amend is GRANTED. If Plaintiff elects to file a First Amended
11    Complaint, he shall either omit his claims against state employees in their official capacity or
12    sue state employees in their official capacity for injunctive relief only. However, if Plaintiff
13    elects to do the latter, he also is cautioned that, “[b]ecause the real party in interest in an
14    official-capacity suit is the governmental entity and not the named official, the entity’s policy
15    or custom must have played a part in the violation of federal law.” Hafer v. Melo, 502 U.S.
16    21, 25 (1991) (internal quotation marks and citation omitted; emphasis added); see also
17    Hartmann v. Cal. Dep’t of Corr. & Rehab., 707 F.3d 1114, 1127 (9th Cir. 2013) (Plaintiff
18    seeking injunctive relief against the State must “identify the law or policy challenged as a
19    constitutional violation and name the official within the entity who can appropriate respond to
20    injunctive relief.”). Accordingly, to state a claim against Defendants in their official capacity,
21    Plaintiff must identify the policy or custom that caused the legal injuries alleged.
22
23                                        IV.    CONCLUSION
24
25          For the reasons stated above, the Complaint is dismissed with leave to amend. If
26    Plaintiff still wishes to pursue this action, he is granted twenty-one (21) days from the date of
27    this Memorandum and Order within which to file a First Amended Complaint. In any
28    amended complaint, Plaintiff shall cure the defects described above.

                                                     10
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 11 of 12 Page ID #:83




 1          Plaintiff shall not include new defendants or new allegations that are not
 2    reasonably related to the claims asserted in the original complaint. Further, the First
 3    Amended Complaint, if any, shall be complete in itself and shall bear both the designation
 4    “First Amended Complaint” and the case number assigned to this action. It shall not refer
 5    to, or rely on, the Complaint or any other prior pleadings, and claims and defendants that
 6    are not expressly included in the First Amended Complaint shall be deemed abandoned.
 7
 8          In any amended complaint, Plaintiff shall either omit his claim against Defendant
 9    Cortazar or explain with precision what facts support the inferences that: (1) Defendant
10    Cortazar knew that Plaintiff was facing an excessive risk of harm; and (2) took actions that
11    exhibited a conscious disregard of that risk. In any amended complaint, Plaintiff shall also
12    omit his claims against Defendants Finander, Strecker, and/or Khu or explain with precision
13    what facts support the inference that each of these Defendants directly participated in the harm
14    to Plaintiff or that there is some other causal connection between each of these Defendants’
15    conduct and the legal injuries alleged.
16
17       In any amended complaint, Plaintiff shall also either omit his ADA claim(s) or clearly
18    identify which Defendants he believes violated the ADA, identify the disability he has, and
19    clearly explain how Defendants excluded him from participating in or otherwise discriminated
20    against him in the provision of prison services because of that disability. Finally, in any
21    amended complaint, Plaintiff shall also either omit his claims against state employees in their
22    official capacity or identify the policy or custom that caused the legal injuries alleged and sue
23    state employees in their official capacity for injunctive relief only.
24
25          Plaintiff may not rely on conclusory allegations and formulaic recitations of
26    applicable law. Plaintiff shall make clear the nature and grounds for each claim, specifically
27    identify the defendants he maintains are liable for that claim, clearly and concisely explain the
28    factual and legal basis for their liability, and identify which individual defendants are being

                                                     11
     Case 2:20-cv-04495-JFW-KS Document 8 Filed 06/25/20 Page 12 of 12 Page ID #:84




 1    sued in their individual capacity and which are being sued in their official capacity. Plaintiff
 2    is strongly encouraged to utilize the Central District’s standard civil rights complaint form
 3    when filing any amended complaint.
 4
 5          Plaintiff’s failure to timely comply with this Order may result in a recommendation
 6    of dismissal. If Plaintiff no longer wishes to pursue this action, in whole or in part, he
 7    may voluntarily dismiss it, or any portion of it, by filing a signed document entitled
 8    “Notice of Dismissal” in accordance with Federal Rule of Civil Procedure 41(a)(1).
 9
10          Further, in deciding whether to grant Plaintiff additional opportunities to amend his
11    pleadings, the Court will keep in mind that Plaintiff voluntarily dismissed a prior lawsuit
12    asserting a civil rights claim concerning the same operative facts as this one and against one
13    or more of the instant Defendants after receiving several opportunities to amend his pleadings
14    to state a claim upon which relief could be granted. See Batres v. Cortazar, EDCV 19-1439-
15    JFW (KS) (Jan. 24, 2020); see also Gonzalez, 759 F.3d at 1116 (“the district court’s discretion
16    in denying amendment is ‘particularly broad’ when it has previously given leave to amend”).
17
18    DATE: June 25, 2020
19                                                       __________________________________
20                                                              KAREN L. STEVENSON
                                                         UNITED STATES MAGISTRATE JUDGE
21
22
23
24
25    THIS MEMORANDUM IS NOT INTENDED FOR PUBLICATION NOR IS IT INTENDED
      TO BE INCLUDED IN OR SUBMITTED TO ANY ONLINE SERVICE SUCH AS
26
      WESTLAW OR LEXIS.
27
28

                                                    12
